Spencer, J.
The testimony is admissible; there is no other mode of getting at the fact; and it is, furthermore, an entiy by the agent charging himself.(1)
Bogardus then contended, that the items contained in the account, showing a payment of money by the obligee to the obligor, subsequent to the date of the single bill, was presumptive evidence of the payment of the bill by the obligor.
Slosson contended, that the state of the pleadings would not admit of evidence of payment, the defendant having placed his defence on non esl factum and notice of set-off.
*171Spencer, J. The payment of the 991 by the obligee to the executor of the obligor, subsequent to the date of the obligation declared on, is presumptive evidence of his having retained, in his own hand, money of the obligee’s, to the amount of the single bill, and this therefore may be offered in evidence, under the notice of set-off, for so much money had and received.
Verdict for defendants.
Sbsson, for plaintiffs.
Bogardus, for defendants.

 Vide Commings v. Fisher, ante, and the note et quae.